DETAILED ACTION
Allowable Subject Matter
Claims 1-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claim 1, 12 and 19, these claims are nearly identical in claim scope and due to the fact that they share the same claim scope, the analysis done on one could be applied to the other respectively. Hence, the analysis on allowable subject matter will be focused on claim 1, due to it being slightly broader, but could also apply to claim 12.
Claim 1 recites “ A method for generating a hyper-entangled high- dimensional time-bin frequency-bin state from a hyper-entangled state composed of a time-bin and frequency-bin encoded state, comprising 
generating a hyper-entangled state composed of a time-bin and frequency-bin encoded state using a non-linear medium exited with multiple pulses in broad phase-matching conditions, and 
individually modifying at least one of: i) the amplitude and ii) the phase of the state components at different frequency-bins and different time-bins of the hyper-entangled state, by temporally and spatially separating frequency modes of the hyper- entangled state and modifying the at least one of: i) the amplitude and ii) the phase of the state components at different frequency-bins and different time-bins of the hyper-entangled state.”
However, the examiner does not believe, alone or in combination the claim scope. Specifically, while certain components do disclose the generation of an entangled signal using a non-linear medium (Reddy US PG PUB 2020/00418681), the details of the generating of a hyper-entailed state composed of a time-bin and frequency-bin encoded stat using non-linear medium exited with multiple pulses in broad phase-matching conditions. Hence, while the examiner was able to find the certain elements of prior art that an optical signal would enter into an entangled state with multiple pulses within a phase matching condition. 
Furthermore, the claim scope recites the modification of the amplitude or phase of the state components frequency-bins and different time-bins by spatially separating the frequency modes of the hyper-entangled state by separating frequency modes of the states. While certain prior arts also discloses the phase or amplitude modulation (Huang US PG PUB 2018/0149476 and Weiner US PG PUB 2020/0409232), the performance of the modification is performed using spatially separating the different frequency modes of the signals in order to modify at least one of the amplitude or phase components of the entangled is not disclose. Hence, when the claim scope is considered as a whole, the prior art does not disclose the claim scope alone or in combination.

Claim 12 recites “A system for generating a hyper-entangled high-dimensional time- bin frequency-bin state from a hyper-entangled state composed of a time-bin and frequency-bin3Application No. 16/768,667Docket number: G14448-00206-GBAmendment filed August 17, 2022Office Action mailed June 15, 2022KUES et al. encoded state, comprising 
a non-linear medium exited with multiple pulses in broad phase- matching conditions, a frequency mode separator and an amplitude/phase modulator, 
said frequency mode separator temporally and spatially separating frequency modes of the hyper- entangled state, said amplitude/phase modulator individually modifying at least one of: i) the amplitude and ii) the phase of the state components at different frequency-bins and different time-bins of the hyper-entangled state. “
The limitations of claim 12 are very similar to those of claim 1, such that the reasons for allowance for claim 1 are also applied to claim 12. 
 

Re claims 2-11 and 13-18, these claims are dependent upon claim 1 and 12 respectively, and area allowable for the reasons previously stated. 
Re claim 19, the claims recites “An amplitude and phase quantum gate, comprising 
a frequency mode separator and an amplitude/phase modulator, 
said frequency mode separator temporally and spatially separating frequency modes of an hyper-entangled state composed of a time-bin and frequency-bin encoded state, 
said amplitude/phase modulator individually modifying at least one of: i) the amplitude and ii) the phase of the state components at different frequency-bins and different time-bins of the hyper-entangled state.”
The claim scope recites the modification of the amplitude or phase of the state components frequency-bins and different time-bins by spatially separating the frequency modes of the hyper-entangled state by separating frequency modes of the states. While certain prior arts also discloses the phase or amplitude modulation (Huang US PG PUB 2018/0149476 and Weiner US PG PUB 2020/0409232), the performance of the modification is performed using spatially separating the different frequency modes of the signals in order to modify at least one of the amplitude or phase components of the entangled is not disclose. Hence, when the claim scope is considered as a whole, the prior art does not disclose the claim scope alone or in combination.
Re claims 20, the claim is dependent upon claim 19 and is allowable for the reasons previously stated.

The following patents and patent applications are cited to show the state of the art with respect to the modification of entangled states:
(US-20130089206, US-20200274703, US-20180149476, US-20210174235, US-20200041868, US-20200409232, US-11226538, US-11170318, WO-2013112351)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637


/TANYA T MOTSINGER/Examiner, Art Unit 2637